Citation Nr: 0705090	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from May to June 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision by the RO in Washington, D.C.

To support his claim, the veteran testified at a hearing in 
June 2005 at the Board's offices in Washington, DC.  The 
undersigned Veterans Law Judge (VLJ) presided.

Because the evidence must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2004, the veteran indicated he had received treatment 
primarily for his low back shortly after service - during 
1976 and 1977 - from Dr. James Shiner at Jefferson Memorial 
Hospital.  The veteran completed and submitted a form 
(VA Form 21-4142) authorizing VA to obtain his confidential 
medical treatment records from this facility.  And it appears 
the RO attempted to obtain these records in June 2004, 
however, the correspondence was returned as undeliverable.  
Apparently this was because, as even the veteran 
acknowledges, this hospital no longer exists.  But if this is 
indeed the case, the RO (AMC) must specifically indicate this 
and, if not, make another reasonable request for these 
records.  See 38 C.F.R. § 3.159(c)(1) (2006).

Additionally, the veteran reported during his June 2005 
hearing that he was receiving disability benefits from the 
Social Security Administration (SSA) because of his low back.  
It does not appear the RO has requested these records, 
so this also needs to be done, as well, before deciding this 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

The veteran's service medical records (SMRs) indicate 
treatment for back pain in June 1975 after he fell during 
training.  His complaints of back pain continued for 
approximately three days and the diagnosis was low back 
strain.  VA outpatient treatment records dated in 2004 
confirm he has a current back disorder and he has testified 
under oath during his June 2005 hearing to experiencing a 
continuity of symptomatology between the injury during 
service and the current disability.  So this triggers VA's 
duty to provide him with an examination since there is no 
medical opinion currently on file addressing the 
determinative issue of the cause of his current back problems 
- and, in particular, insofar as whether they relate back to 
his injury in service or, instead, are more likely the result 
of unrelated factors.

Accordingly, this case is REMANDED for the following 
development:

1.  Determine whether Jefferson Memorial 
Hospital is still in existence and if it 
is, obtain all records of the veteran's 
treatment at that facility from 1976 to 
1977.  If this facility no longer 
exists, this should be clearly noted in 
the claims file.

2.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims file for consideration in his 
appeal.   These records should include 
copies of any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement, any 
hearing transcripts, etc.

3.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether his current back 
condition is at least as likely as not 
(meaning 50 percent or more probable) 
the result of the injury he sustained 
when he fell during service while 
training in June 1975.  And to 
facilitate making this important 
determination, the examiner should 
review the claims file for the veteran's 
pertinent medical and other history, 
including a copy of this remand.  The 
examiner should discuss the rationale 
of the opinion.

4.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not granted 
to his satisfaction, send him a 
supplemental statement of the case 
(SSOC) and give him time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


